DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered. Claims 4 and 8-16 have been amended. Claims 1-3 are canceled. Claims 4-23 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
The previously pending rejections under 35 U.S.C. § 112(a) are withdrawn in response to Applicant’s claim amendments.
	Regarding the rejection under 35 U.S.C. § 101, Applicant makes a general assertion that the newly amended-in limitation “the transmitted production plan and the storage and delivery plan are implemented by each of the plurality of chemical plants to determine production plan and the storage and delivery plan at each of the plurality of chemical plants…is a practical application of the abstract idea as required under step 2A. and adds significantly more to the abstract ideas as required under step 2B.” (Pages 7-8 of Applicant’s response) The Examiner respectfully disagrees. This limitation is deemed to present details that are part of the abstract ideas, as set forth in the rejection. More specifically, implementing a transmitted production plan and the storage and delivery plan by each of the plurality of chemical plants could be performed by humans, thereby making it an example of a mental process (since a human(s) could provide guidance for how to implement a plan) and an example of organizing human activity (since the implementation could involve giving instructions to a human(s)).
	Regarding the rejection under 35 U.S.C. § 103, Applicant submits that the prior art does not teach or suggest “automatically allocate the difference to one or more chemical plants and simulates a production plan and a storage and delivery plan.” (Page 8 of Applicant’s response) The Examiner respectfully disagrees. As seen in fig. 1; col. 3: 65 – col. 4: 46; col. 5: 48 - col. 7: 13; col. 13: 51 – col. 14: 23 of Slocum, the disclosed invention is implemented using automated devices. Furthermore, materials are allocated to the one or chemical plants based on need and demand (Slocum: col. 15: 6 – col. 20: 12). More specifically, col. 11: 24-32 of Slocum states, “In addition, manufacturer 102 may be able to run its manufacturing facilities at a higher capacity. Using the improved forecast produced by demand server 108, if manufacturer 102 is not operating its facilities at full capacity, manufacturer 102 can use those facilities to produce additional quantities of the intermediate products and by-products. This increases the amount of product that can be sold and decreases the length of time it takes to recover the costs of the equipment in the facility.” Col. 12: 64 – col. 13: 4 of Slocum explain, “As just an example, after considering the various information related to the demand planning operations, including any exchange balances 222, system 100 may determine that the manufacturer 102 possesses the manufacturing capacity to produce additional quantities of the first intermediate product 208. This excess quantity of the first intermediate product 208 could be sold to other manufacturers 102, suppliers 104, retailers 106, or any other persons or enterprises.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “a chemical product production system for efficiently producing chemical products by adjusting the operation of a plurality of chemical plants” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 4-23)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite collecting and accumulating user-specific ID numbers and information that is transmitted and pertains to a plant operating status by chemical product, such that an organization other than the plurality of chemical plants is provided with the database and such that an identity of each of the plurality of chemical plants is maintain anonymous; collecting and accumulating information on a supply forecast by chemical product for a certain period in the future; collecting and accumulating information on a demand forecast by chemical product for the certain period in the future; calculating a difference between the demand forecast and the supply forecast for a chemical product for the certain period in the future; allocating the difference to one or more chemical plants and simulating a production plan and a storage and delivery plan; transmitting the production plan and the storage and delivery plan, optimized through the simulation, wherein the transmitted production plan and the storage and delivery plan are implemented by each of the plurality of chemical plants to determine production plan and the storage and delivery plan at each of the plurality of chemical plants; and details thereof. The dependent claims further recite details of transmitting information and performing calculations. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to supply chain management, which is an example of commercial or legal interactions and interactions among entities (i.e., organizing human activity). Implementing a transmitted production plan and the storage and delivery plan by each of the plurality of chemical plants could be performed by humans, thereby making it an example of a mental process (since a human(s) could provide guidance for how to implement a plan) and an example of organizing human activity (since the implementation could involve giving instructions to a human(s)). The calculations performed in the claims are also examples of mathematical concepts. The phrase “automatically” could simply mean “in response to” (as in an action performed by a human in response to another action). Even if “automatically” is interpreted as being performed by an automated device, this interpretation is addressed below.
2A – Prong 2: Integrated into a Practical Application?
No – The claims include databases, user terminals, calculators, a simulator, a transmitter, and an ID manager and refer to “automatically” (in terms of performing a function). The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s). Aside from the limitations deemed to present new matter under 35 U.S.C. § 112(a), the various additional elements recited in the claims as well as the generally-disclosed system elements are described as part of a general-purpose server (Spec: ¶¶ 8, 29). The phrase “automatically” could simply mean “in response to” (as in an action performed by a human in response to another action). Even if “automatically” is interpreted as being performed by an automated device, this is a general application of an implied additional element to the abstract ideas as well as a general link to technology or to a technical field.
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-23 are rejected under 35 U.S.C. 103 as being unpatentable over Slocum et al. (US 7,640,180) in view of Dingerdissen et al. (US 2019/0180210) in view of Biernat et al. (US 2019/0340269).
[Claim 4]	Slocum discloses a chemical product production system that effectively utilizes a plurality of chemical plants (col. 12: 64 – col. 13: 53), the chemical product production system comprising:
	a management server (fig. 1; col. 3: 65 – col. 4: 46; col. 5: 48 - col. 7: 13; col. 13: 51 – col. 14: 23); and 
a user terminal of each of the plurality of chemical plants connected through a network (fig. 1; col. 3: 65 – col. 4: 46; col. 5: 48 - col. 7: 13; col. 13: 51 – col. 14: 23); wherein:
	the management server is configured to: 
		collect and accumulate information on a supply forecast by chemical product for a certain period in the future (col. 5: 48 - col. 7: 13; col. 11: 8-32; col. 13: 15-50; col. 14: 24-48; col. 15: 18-30; col. 16: 5 – col. 20: 12);
		collect and accumulate information on a demand forecast by chemical product for the certain period in the future (col. 5: 48 - col. 7: 13; col. 11: 8-32; col. 13: 15-50; col. 14: 24-48; col. 15: 18-30; col. 16: 5 – col. 20: 12);
		calculate a difference between the demand forecast and the supply forecast for a chemical product for the certain period in the future (col. 11: 8-32; col. 15: 18-30; col. 16: 5-60; col. 17: 5-38; col. 18: 33 – col. 20: 12); 
		automatically allocate the difference to one or more chemical plants and simulates a production plan and a storage and delivery plan (col. 15: 6 – col. 20: 12 – Managing procurement and exchanges among the various sources of raw material, intermediate products, by-products, etc., including based on historical, current, and future (forecasted) data, is an example of simulating a production and delivery plan. Part of the analysis includes knowledge of a reserve quantity, which is an example of storing inventory. Planning to dispose and/or sell by-product is also an example of evaluating a storage plan; fig. 1; col. 3: 65 – col. 4: 46; col. 5: 48 - col. 7: 13; col. 13: 51 – col. 14: 23 – The disclosed invention is implemented using automated devices),
	the transmitted production plan and the storage and delivery plan are implemented by each of the plurality of chemical plants to determine production plan and the storage and delivery plan at each of the plurality of chemical plants (col. 11: 24-32 – “In addition, manufacturer 102 may be able to run its manufacturing facilities at a higher capacity. Using the improved forecast produced by demand server 108, if manufacturer 102 is not operating its facilities at full capacity, manufacturer 102 can use those facilities to produce additional quantities of the intermediate products and by-products. This increases the amount of product that can be sold and decreases the length of time it takes to recover the costs of the equipment in the facility.”; col. 12: 64 – col. 13: 4 -- “As just an example, after considering the various information related to the demand planning operations, including any exchange balances 222, system 100 may determine that the manufacturer 102 possesses the manufacturing capacity to produce additional quantities of the first intermediate product 208. This excess quantity of the first intermediate product 208 could be sold to other manufacturers 102, suppliers 104, retailers 106, or any other persons or enterprises”).
	Slocum discloses that various manufacturers, suppliers, and retailers may be coupled to one another via networks (Slocum: col. 3: 65 – col. 4: 7). When product needs to be obtained, the demand server may reach out to other entities to procure additional product (Slocum: col. 16: 5-31). There is an implication that Slocum facilitates transmission of information among the various entities. However, Slocum does not explicitly disclose that the management server is operated by an organization other than the plurality of chemical plants and is configured to: 
		collect and accumulate user-specific ID numbers and information transmitted from each user terminal and pertains to a plant operating status by chemical product, such that an identity of each of the plurality of chemical plants is maintained anonymous; 
		transmit to each user terminal the production plan and the storage and delivery plan, optimized through the simulation, and wherein
	the transmitted production plan and the storage and delivery plan are implemented by each of the plurality of chemical plants to determine production plan and the storage and delivery plan at each of the plurality of chemical plants.
	 
As seen in col. 11: 24-32, Slocum states, “In addition, manufacturer 102 may be able to run its manufacturing facilities at a higher capacity. Using the improved forecast produced by demand server 108, if manufacturer 102 is not operating its facilities at full capacity, manufacturer 102 can use those facilities to produce additional quantities of the intermediate products and by-products. This increases the amount of product that can be sold and decreases the length of time it takes to recover the costs of the equipment in the facility.” In col. 12: 64 – col. 13: 4, Slocum explains, “As just an example, after considering the various information related to the demand planning operations, including any exchange balances 222, system 100 may determine that the manufacturer 102 possesses the manufacturing capacity to produce additional quantities of the first intermediate product 208. This excess quantity of the first intermediate product 208 could be sold to other manufacturers 102, suppliers 104, retailers 106, or any other persons or enterprises.” Slocum does not explicitly disclose that a simulation optimization is used as the basis of transmission of the production plan and the storage and delivery plan to each terminal. However, Dingerdissen more explicitly discusses the importance of predicting production and business planning in the global chemical industry (Dingerdissen: abstract). Simulations may be performed and decisions may be made to reallocate production across borders, e.g., to minimize inventory costs, and demand, supply, pricing, and profit may be taken into account to forecast conditions as a function of time (Dingerdissen: ¶¶ 56-62, 65-68, 80-81). Dingerdissen recognizes that certain conditions may be optimized across a company’s manufacturing resources, including among multiple manufacturing facilities (Dingerdissen: ¶¶ 2, 6, 13, 81). Like Slocum, Dingerdissen evaluates inputs and outputs related to products, intermediates, and waste (i.e., by-products) (Dingerdissen: ¶ 65). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Slocum such that the management server is configured to transmit to each user terminal the production plan and the storage and delivery plan, optimized through the simulation, and wherein the transmitted production plan and the storage and delivery plan are implemented by each of the plurality of chemical plants to determine production plan and the storage and delivery plan at each of the plurality of chemical plants  so that production, storage, and delivery control may be planned in a manner that improves efficiency and profit across multiple facilities, thereby maximizing efficiency and profit overall in the supply chain and/or for a particular company. Additionally, since Slocum is capable of communicating with all entities in a supply chain (as discussed above), explicitly incorporating a transmitter transmitting to each user terminal the production plan and the storage and delivery plan, optimized through the simulation (with Slocum) would have allowed Slocum to more efficiently, quickly, and accurately communicate all plans to the relevant parties so that all relevant parties in the process are apprised of the overall plans and expectations of each respective party in executing the plans.
	Slocum and Dingerdissen do not explicitly disclose that the management server is configured to be operated by an organization other than the plurality of chemical plants, and that the management server is configured to collect and accumulate user-specific ID numbers and information transmitted from each user terminal and pertains to a plant operating status by chemical product, such that an identity of each of the plurality of chemical plants is maintained anonymous. Biernat uses an industrial blockchain to allow devices from across all layers of a plant to share identities and to document manufacturing and distribution chain information, including results of quality tests, manufacturing timestamps, a source of materials, etc., while certifying that the sources of information are trustworthy (Biernat: ¶¶ 90-92, 147). Identities of plant personnel operating a machine and an entity owning the machine/device as well as product and device certification may also be documented through the blockchain (Biernat: ¶¶ 118, 134), which also helps to “simplify the process of tracking compliance paperwork through multiple jurisdictions and ensure the authenticity of such claims” (Biernat: ¶ 134). Blockchain information may also be searched by time range (Biernat: ¶ 149). Biernat’s blockchain information may be controlled by a third-party entity (Biernat: ¶ 79) and “[p]articipant identities may be anonymous depending on the type of blockchain network model (e.g., public or private)” (Biernat: ¶ 57). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Slocum-Dingerdissen combination such that the management server is configured to be operated by an organization other than the plurality of chemical plants, and such that the management server is configured to collect and accumulate user-specific ID numbers and information transmitted from each user terminal and pertains to a plant operating status by chemical product, such that an identity of each of the plurality of chemical plants is maintained anonymous in order to more efficiently and accurately document that all aspects of the manufacturing process were completed in compliance with governing rules (such as those set forth in Slocum’s exchange contracts, e.g., see Slocum: col. 2: 35-58), including confirmation that certified devices were used in the process while protecting the identity of each involved party from the other respective parties (when preferred), thereby increasing a level of trustworthiness and sense of security among all involved parties.
[Claim 5]	Slocum evaluates plant operating status by chemical product comprising at least one of information pertaining to a past, present and future operating status by chemical product and an operating forecast of each plant (col. 15: 6 – col. 20: 12 – Managing procurement and exchanges among the various sources of raw material, intermediate products, by-products, etc., including based on historical, current, and future (forecasted) data, is an example of simulating a production and delivery plan. Part of the analysis includes knowledge of a reserve quantity, which is an example of storing inventory. Planning to dispose and/or sell by-product is also an example of evaluating a storage plan). Slocum also discloses that various manufacturers, suppliers, and retailers may be coupled to one another via networks (Slocum: col. 3: 65 – col. 4: 7). When product needs to be obtained, the demand server may reach out to other entities to procure additional product (Slocum: col. 16: 5-31). There is an implication that Slocum facilitates transmission of information among the various entities. Slocum does not explicitly disclose wherein the information that is transmitted from each user terminal and pertains to the plant operating status by chemical product comprises at least one of information pertaining to a past, present and future operating status by chemical product and an operating forecast of each plant. Dingerdissen more explicitly discusses the importance of predicting production and business planning in the global chemical industry (Dingerdissen: abstract). Simulations may be performed and decisions may be made to reallocate production across borders, e.g., to minimize inventory costs, and demand, supply, pricing, and profit may be taken into account to forecast conditions as a function of time (Dingerdissen: ¶¶ 56-62, 65-68, 80-81). Dingerdissen recognizes that certain conditions may be optimized across a company’s manufacturing resources, including among multiple manufacturing facilities (Dingerdissen: ¶¶ 2, 6, 13, 81). Like Slocum, Dingerdissen evaluates inputs and outputs related to products, intermediates, and waste (i.e., by-products) (Dingerdissen: ¶ 65). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Slocum wherein the information that is transmitted from each user terminal and pertains to the plant operating status by chemical product comprises at least one of information pertaining to a past, present and future operating status by chemical product and an operating forecast of each plant so that production, storage, and delivery control may be planned in a manner that improves efficiency and profit across multiple facilities, thereby maximizing efficiency and profit overall in the supply chain and/or for a particular company. Additionally, since Slocum is capable of communicating with all entities in a supply chain (as discussed above), explicitly modifying Slocum wherein the information that is transmitted from each user terminal and pertains to the plant operating status by chemical product comprises at least one of information pertaining to a past, present and future operating status by chemical product and an operating forecast of each plant would have allowed Slocum to more efficiently, quickly, and accurately communicate all plans to the relevant parties so that all relevant parties in the process are apprised.
[Claims 6-7]		Slocum evaluates plant operating status by chemical product comprising at least one of information pertaining to a past, present and future operating status by chemical product and an operating forecast of each plant (col. 15: 6 – col. 20: 12 – Managing procurement and exchanges among the various sources of raw material, intermediate products, by-products, etc., including based on historical, current, and future (forecasted) data, is an example of simulating a production and delivery plan. Part of the analysis includes knowledge of a reserve quantity, which is an example of storing inventory. Planning to dispose and/or sell by-product is also an example of evaluating a storage plan). Slocum also discloses that various manufacturers, suppliers, and retailers may be coupled to one another via networks (Slocum: col. 3: 65 – col. 4: 7). Slocum also evaluates the capacity of manufacturing facilities (Slocum: col. 8: 63 – col. 10: 15; col 11: 8-32; col. 12: 64 – col. 13: 14). In other words, Slocum gathers information that pertains to the plant operating status by chemical product comprising at least one of a manufacturing flow of each plant, a name of a chemical product that can be produced, a production capacity, a storage capacity, and a transport capacity of each plant. Furthermore, when product needs to be obtained, the demand server may reach out to other entities to procure additional product (Slocum: col. 16: 5-31). There is an implication that Slocum facilitates transmission of information among the various entities. Slocum does not explicitly disclose wherein the information that is transmitted from each user terminal and pertains to the plant operating status by chemical product comprises at least one of a manufacturing flow of each plant, a name of a chemical product that can be produced, a production capacity, a storage capacity, and a transport capacity of each plant. Dingerdissen more explicitly discusses the importance of predicting production and business planning in the global chemical industry (Dingerdissen: abstract). Simulations may be performed and decisions may be made to reallocate production across borders, e.g., to minimize inventory costs, and demand, supply, pricing, and profit may be taken into account to forecast conditions as a function of time (Dingerdissen: ¶¶ 56-62, 65-68, 80-81). Dingerdissen recognizes that certain conditions may be optimized across a company’s manufacturing resources, including among multiple manufacturing facilities (Dingerdissen: ¶¶ 2, 6, 13, 81). Like Slocum, Dingerdissen evaluates inputs and outputs related to products, intermediates, and waste (i.e., by-products) (Dingerdissen: ¶ 65). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Slocum wherein the information that is transmitted from each user terminal and pertains to the plant operating status by chemical product comprises at least one of a manufacturing flow of each plant, a name of a chemical product that can be produced, a production capacity, a storage capacity, and a transport capacity of each plant so that production, storage, and delivery control may be planned in a manner that improves efficiency and profit across multiple facilities, thereby maximizing efficiency and profit overall in the supply chain and/or for a particular company. Additionally, since Slocum is capable of communicating with all entities in a supply chain (as discussed above), explicitly modifying Slocum wherein the information that is transmitted from each user terminal and pertains to the plant operating status by chemical product comprises at least one of a manufacturing flow of each plant, a name of a chemical product that can be produced, a production capacity, a storage capacity, and a transport capacity of each plant would have allowed Slocum to more efficiently, quickly, and accurately communicate all plans to the relevant parties so that all relevant parties in the process are apprised.
[Claims 8-11]		Slocum does not explicitly disclose that the management server is further configured to calculate a differential revenue. Dingerdissen discloses that a profit calculation may be used and “[t]he purpose of the profit calculation is to provide help determin[ing] whether a particular chemical process and/or value chain may be operated efficiently (profitably) (i) when considered in isolation and (ii) when subject to variables outside the immediate value chain and/or (iii) when interlinked with other value chains.” (Dingerdissen: ¶ 68) The planning is modeled using simulative or algorithmic techniques and/or models (Dingerdissen: ¶ 56). Simulative techniques that involve profit calculations would be understood to, at least on some level, determine a differential related to revenue in order to optimize profitability (e.g., from among various scenarios). Similarly, Slocum models exchange contracts and forecasts conditions to establish profitable pricing (Slocum: col. 4: 60 – col. 5: 15; col. 11: 8-32). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Slocum such that the management server is further configured to calculate a differential revenue in order to facilitate efficient operations throughout the supply chain to maximize profitability given various possible operating conditions.
[Claims 12-16]	Slocum discloses that the management server is further configured to manage ID for a supply side and a demand side (Slocum discloses that various manufacturers, suppliers, and retailers may be coupled to one another via networks (col. 3: 65 – col. 4: 7). When product needs to be obtained, the demand server may reach out to other entities to procure additional product (col. 16: 5-31). There is an implication that Slocum facilitates transmission of information among the various entities. Supply side data come from the suppliers and manufacturers and demand side data are also collected from POS terminals (col. 6: 50 – col. 7: 13)).
[Claims 17-22]	Slocum discloses wherein the chemical product is a chemical product derived from petroleum or coal, or a chemical product derived from biomass (col. 13: 15-52).
[Claim 23]	Slocum discloses wherein the chemical product is a hydrocarbon, a halogenated hydrocarbon, an alcohol, a phenol, a carboxylic acid, an ester, a fat or oil, an ether, an aldehyde, a ketone, a nitrile, an amine, a nitrogen-containing aromatic heterocyclic compound, urea, a thermoplastic resin, a thermosetting resin, a cellulose derivative, a saccharide, hydrogen, oxygen, ozone, nitrogen, carbon monoxide, carbon dioxide, ammonia, chlorine, hydrogen peroxide, an inorganic acid, an inorganic salt, an inorganic hydroxide, or an inorganic oxide (col. 13: 15-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohkado (US 2002/0022967) – Allows parties involved in a transaction to remain anonymous from each other through use of a third party entity that maintains records of anonymous codes (¶¶ 24, 38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683